DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claim 6, “the light” lacks antecedent basis. For purposes of examination it is considered as “the laser light”.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	The following documents may be referred to:
D1 (US 5453854 A)
	D2 (US 20140307307 A1)
	D3 (US 20160147081 A1)
	D4 (FR 2698994 A1)

Claim 1-6, 12, and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, D3, and evidenced by D4.
Regarding claim 1, D1 teaches a method to perform alignment in a projector (C. 2, ll. 65 –– C. 4, ll. 17, describing the device features and servocontrol feedback system of the optics, as in Figs. 2 and 3), the method comprising: 
directing light emitted by at least one light source to at least one lens (17, glass substrate having at least one curved surface as in Fig. 3, adjustable by servocontroller 11; D1 also discloses a “focusing lens” for sensors 9 and 10 ); 
directing the light by the at least one lens (17) to a diffractive optical element ("DOE") (holographic elements 6 and 7, Fig. 3); 
diffracting the light by the DOE to form a diffracted light (C. 3, ll. 42 – C. 4, ll. 17); 
measuring a property (“dimensions of the image”) of the diffracted light (from 6 and 7) with a light sensor (sensors 9 and 10); 
in response to the measured property of the diffracted light being outside a specified range (implicit since “check and correct the variations” occurs in response to the measurement of diffracted light by sensors 9 and 10; D1 notes the sensors are of the type disclosed by D4, four quadrant optoelectronic sensors, i.e. intensity and location of intensity), adjusting a position of the at least one lens (by servocontrol 11 of the position of mirror 15 and lens 17) to optimize a quality of the diffracted light (“correct the variations”); and 
i.e. the corrected variations), fixing the at least one lens at a current position (when the mirror and lens attain an “accurate … positioning” “as well as on any other error or clearance in the optical system, or any drift of the electronic circuits leading to a shifting of the collimated image”).
D1 does not show that the light is laser light.
In an analogous field of sensing diffracted light, D2 explicitly shows directing laser light to a lens and a diffractive optical element for detecting optical properties (Figs. 1 and 2, laser 204, lens 222, DOE 224). In an analogous field of using measurement feedback to update the projected image, D3 teaches that the detected light may be used to dynamically focus and scan the image using separate mirror and lens components (Figs. 17 and 18, ¶36, “By adjusting the variable position lens 123, the variations in the optical path between the projection surface 102 and the scanning mirror system 115 can be compensated within one image”, and ¶60-64, mirror 1715 and dynamic lenses 1720). D4 discloses evidentiary details of the sensors used in D1 as sensitive to intensity and location thereof (Fig. 3, four quadrant detector 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have improved and performed the alignment method of D1 using laser light and adjustable optics of D2 and D3 and thereby improved accuracy and positioning of the projected image.
Regarding claim 2, the modified D1 teaches the method of claim 1 and further discloses wherein: diffracting the laser light by the DOE to form a diffracted light includes applying a holographic optical function to the diffracted light (by holographic elements 6 and 7); and measuring a property of the diffracted light with the light sensor includes measuring a property of the diffracted light to which the holographic optical function has been applied (sequitur).
Regarding claim 3, the modified D1 teaches the method of claim 1, and explicitly shows adjusting a position of the at least one lens (17) to optimize a quality of the diffracted light includes adjusting the position of the at least one lens (by servocontroller 11) to continuously check and correct variations in the diffracted light (by focusing lens on four quadrant sensors 9 and 10).
D1 does not explicitly show moving the lens to maximize brightness of the diffracted light.
However, D1 indicates that an image of the source is formed on the combiner (which includes mirror 5 and lens 17) such that the adjusted lens and image source are conjugated, i.e. the detected light is maximally bright when in focus on the detector. Since “check and correct the variations” necessarily includes detected variations away from this maximally bright focused state, it is considered that correcting variations by adjusting the lens returns the detected diffracted light to a focused, i.e. maximally bright, state.
Regarding claim 4, the modified D1 teaches the method of claim 1 and fairly suggests wherein adjusting a position of the at least one lens (17) to optimize a quality of the diffracted light includes adjusting the position of the at least one lens (by servocontrol 11) to minimize a variation of a brightness of the diffracted light across a region of the sensor (see D1, C. 4, ll. 1-10, “check and correct variations” by sensing dimensions of the diffracted image between sensors 9 and 10, which have four regions per D4, and which inherently sense brightness).
Regarding claim 5, the modified D1 teaches the method of claim 1 and fairly suggests wherein adjusting a position of the at least one lens (17) to optimize a quality of the diffracted light includes adjusting the position of the at least one lens to maintain a brightness of the diffracted light within a brightness range, the brightness range delimited by a nominal minimum brightness and a nominal maximum brightness (see D1, C. 4, ll. 1-10, “check and correct variations” by sensing dimensions of the diffracted image between sensors 9 and 10 which inherently sense brightness across their regions; it is considered implicit that a ‘checked and corrected variation’ is one that occurred an allowable range, thus disclosing a minimum and maximum brightness along the quadrants of the sensor).
Regarding claim 6, the modified D1 teaches the method of claim 1 and further discloses wherein directing the [laser] light from the at least one lens (17) to a DOE (6 and 7) includes directing the laser light from the at least one lens to a dynamic mirror (5) and directing the laser light from the dynamic mirror to the DOE (6 and/or 7) (Fig. 3, C. 3, ll. 29-67).
Regarding claim 12, the modified D1 teaches the method of claim 1 and further discloses wherein directing the laser light by the at least one lens to the DOE includes directing the laser light by the at least one lens (17) to a beam combiner and directing the laser light by the beam combiner to the DOE (6, 7) (Claim 1, the mirror 5 is a combiner mirror, and C. 3, ll. 42-67, once reflected a portion of the light is received by the DOE 6 and/or 7 at the Bragg angle).
Regarding claim 16, D1 teaches a method to perform alignment in a projector, the method comprising: 
directing light along an optical path (18, 20), the optical path extending between a source (1) and a sensor (9 and 10), and including: 
a diffractive optical element ("DOE") (6 and 7); and 
at least one lens (17) of the projector, the at least one lens which is selectively positionable along the optical path between the laser and the sensor (by servocontroller 11), the sensor responsive to at least one property of the laser light (sequitur); 
measuring the at least one property of the laser light by the sensor (C. 4, ll. 1 - 17); and 
determining whether to adjust a position of the at least one lens or to fix the at least one lens in a current position based at least in part on the measuring the at least one property of the laser light (at a minimum brightness and its distribution across the sensor) by the sensor (C. 4, ll. 1-17, “carry out checks on the accurate or inaccurate positioning of the combining mirror [note from Fig. 3 that combining mirror 5 includes lens 17] as well as on any other error or clearance in the optical system, or any drift of the electronic circuits leading to a shifting of the collimated image”).
In an analogous field of sensing diffracted light, D2 explicitly shows directing laser light to a lens and a diffractive optical element for detecting optical properties (Figs. 1 and 2, laser 204, lens 222, DOE 224). In an analogous field of using measurement feedback to update the projected image, D3 teaches that the detected light may be used to dynamically focus and scan the image using separate mirror and lens components (Figs. 17 and 18, ¶60-64, mirror 1715 and dynamic lenses 1720). D4 discloses the details of the sensors of D1 as sensitive to intensity and location thereof (Fig. 3, four quadrant detector 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have improved and performed the alignment method of D1 using laser light and adjustable optics of D2 and D3 and thereby improved accuracy and positioning of the projected image.
Regarding claim 17, the modified D1 teaches the method of claim 16, and further discloses wherein determining whether to adjust a position of the at least one lens or to fix the at least one lens in a current position based at least in part on the measuring the at least one property of the laser light by the sensor comprises: 
determining whether the at least one property of the laser light measured by the sensor (at a minimum, brightness, lest there be no image detected) is within a specified range (C. 4, ll. 1-17, “check and correct variations” necessarily implies a specified range, vis-à-vis variations outside of it, on which the servocontrol acts); and 
adjusting the current position of the at least one lens (by servocontroller 11) in response to a determination that the at least one property of the laser light measured by the sensor (at a minimum brightness; see also D4 for details of the D1’s sensors, which detect position of brightness) is out of the C. 4, ll. 1-17, the correction of a variation resulting in movement of the mirror 5 including lens 17).
Regarding claim 18, the modified D1 teaches the method of claim 17, the modified D1 further discloses wherein determining whether to adjust a position of the at least one lens or to fix the at least one lens in a current position based at least in part on the measuring the at least one property of the laser light by the sensor further comprises: fixing the at least one lens in the current position of the at least one lens in response to a determination that the at least one property of the laser light measured by the sensor is in the specified range (D1 discloses moving the mirror 5 and lens 17 in response to sensed light, C. 4, ll. 1-17, and therefore necessarily discloses not moving i.e. fixing the mirror 5 and lens 17 when the check does not identify a variation).
Regarding claim 19, the modified D1 teaches the method of claim 18, and further discloses further comprising: iteratively repeating the directing, the measuring and the determining whether to adjust a position of the at least one lens or to fix the at least one lens in a current position based at least one part on the measurement of the at least one property of the laser light by the sensor until the at least one property of the laser light measured by the sensor is in the specified range (C. 3, ll. 42 – C. 4, ll. 17 disclosing a feedback system for continually checking and correcting variations).
Regarding claim 20, the modified D1 teaches the method of claim 16,  and further discloses wherein adjusting the current position of the at least one lens includes adjusting the at least one lens in at least one manner (C. 3, ll. 15-17, position and orientation with respect to eyes 3, “position and orientation” considered to disclose at least displacement and angle) selected from a group consisting of: lateral displacement of the lens in a first dimension (C. 3, ll. 15-17), lateral displacement of the lens in a second dimension perpendicular to the first dimension (C. 3, ll. 15-17), lateral displacement of the lens in a third dimension perpendicular to the first dimension and perpendicular to the second dimension, angular displacement of the lens around a first axis wherein the first axis is aligned along the first C. 3, ll. 15-17, and C. 4, ll. 1-17, orientation determined from XY position determination), angular displacement of the lens around a second axis wherein the second axis is aligned along the second dimension perpendicular to the first dimension (C. 3, ll. 15-17, and C. 4, ll. 1-17, orientation determined from XY position determination), and angular displacement around of the lens around a third axis wherein the third axis is aligned along the third dimension perpendicular to the first dimension and perpendicular to the second dimension. Evidence that position includes at least XY positions can be seen from D4 (Figs. 3 and 4, XY image sensing and resulting image position).

Allowable Subject Matter
Claims 7-11, 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the modified D1 teaches the method of claim 6, but does not explicitly show wherein: directing the laser light from the dynamic mirror to the DOE includes directing the laser light from the dynamic mirror to a splitter and directing the laser light from the splitter to the DOE; directing the laser light from the splitter to the DOE includes splitting the laser light into at least two portions of light; and wherein each portion of light comprises an exit pupil.
Regarding claim 9, the modified D1 teaches the method of claim 6, but does not explicitly show wherein: directing the laser light by the dynamic mirror to the DOE includes sweeping the laser light across a two-dimensional area of the DOE by the dynamic mirror; diffracting the laser light by the DOE to form a diffracted light includes diffracting the laser light by the two-dimensional area of the DOE to form a diffracted light; and measuring a property of the diffracted light with a light sensor includes measuring a property of the diffracted light across a two-dimensional area of the light sensor.
Regarding claim 13, the modified D1 teaches the method of claim 1, but does not explicitly show wherein: directing laser light emitted by the at least one laser light source to at least one lens includes: directing an initial laser light emitted by an initial laser light source to an initial lens, and directing at least one additional laser light emitted by at least one additional laser light source to at least one additional lens; directing the laser light from the at least one lens to a DOE includes: directing the initial laser light from the initial lens to the DOE, and directing the at least one additional laser light from the at least one additional lens to the DOE; diffracting the laser light by the DOE to form a diffracted light includes: diffracting the initial laser light by the DOE to form an initial diffracted light, and diffracting the at least one additional laser light by the DOE to form at least one additional diffracted light; measuring a property of the diffracted light with the light sensor includes: measuring a property of the initial diffracted light with the light sensor, and measuring a property of the at least one additional diffracted light with the light sensor; adjusting a position of the at least one lens to optimize a quality of the diffracted light includes: adjusting the position of the initial lens to optimize the quality of the initial laser light, and adjusting the position of the at least one additional lens to optimize the quality of the at least one additional laser light; and fixing the position of the at least one lens includes fixing the position of the initial lens and fixing the position of the at least one additional lens.
Regarding claim 8, 10, 11, 14, 15, the dependent claims depend from a claim that recites allowable subject matter and are therefore contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose diffractive pattern projection and sensing of diffracted light.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872